DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  However, for the purpose of examination, the claim will be interpreted as “or” only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 26, 27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osada et al. - US 2018/0287816 (hereinafter Osada).
Re claim 26, Osada discloses:
“a transceiver device configured to transmit messages onto a bus of the bus system and/or to receive messages from the bus of the bus system” (Fig. 3A; para. 0038)
“a reflection attenuation device, including at least one pair of electrical semiconductor components connected in parallel” (Fig. 2 ;CAN1, CAN2; para. 0027); and 
“at least one capacitor that is connected in series to the at least one pair of electrical semiconductor components connected in parallel, for attenuating reflections on a bus line of the bus” (Fig. 2, 129, 130; para. 0029, 0032, 0046). 
Re claim 17, see claim 26 for corresponding similar claimed subject matter.
Re claim 29, Osada discloses:
“at least two user stations that are connected to one another via the bus in such a way that they may communicate serially with one another” (Fig. 3A; para. 0038; wherein CAN is a serial communication protocol – See Leyva; col. 1, lines 11-12 for definition but not relied on for the rejection); and
“at least one reflection attenuation device, including:
at least one pair of electrical semiconductor components connected in parallel” (Fig. 2 ;CAN1, CAN2; para. 0027), and 
“at least one capacitor that is connected in series to the at least one pair of electrical semiconductor components connected in parallel, for attenuating reflections on a bus line of the bus” (Fig. 2, 129, 130; para. 0029, 0032, 0046).
Re claim 27, Osada further discloses “wherein a line termination is integrated into the transceiver device” in para. 0027-0029.
Re claim 30, Osada further discloses “wherein: (i) the at least one reflection attenuation device is connected to a branch point of the bus, and/or (i1) the at least one reflection attenuation device closes off a free end of the bus, and/or (iii) at least one of the user stations a transceiver device configured to transmit messages onto a bus of the bus system” in para. 0002, 0022, 0027-0029; wherein data signal is transmitted via the bus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Hanf et al. – US 6,405,330 (hereafter Hanf).
Re claim 24, Osada discloses almost all claimed subject matter in claims 24, as stated above, except for “at least one connectable voltage source that includes an impedance converter.”  
Hanf, in similar field or endeavor, discloses such claimed subject matter is not unknown in col. 24, lines 1-5.
Even though Osada does not disclose a voltage source, it would have been within the knowledge of one skilled in the art to have understood such a source would be needed to drive the circuit.  Therefore, it would have been obvious to person of ordinary skill in the art to have alternatively incorporated the voltage source taught by Hanf into Osada and similar result would have been expected.
Allowable Subject Matter
Claims 18-23, 25, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klosters et al. – US 2021/0400056
Muth – US 2021/0377060
Shit et al. – US 10,592,458
Saraku et al. – US 2019/0028303
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633